  Case 2:18-cr-00394-SJF-AYS Document 59 Filed 07/11/19 Page 1 of 2 PageID #: 1032


David M. Siegal                                                                               Chrysler Center
212 692 6281                                                                                666 Third Avenue
dmsiegal@mintz.com                                                                       New York, NY 10017
mintz.com                                                                                       212 935 3000
                                                                                            212 983 3115 fax




                                                     July 11, 2019

VIA ECF AND FEDEX

The Honorable Anne Y. Shields
United States Magistrate Judge
100 Federal Plaza, Courtroom 830
Central Islip, NY 11722-9014

        Re:     United States v. John Drago, 18 Cr. 394 (SJF) (AYS)

Dear Magistrate Judge Shields:

         In advance of the evidentiary hearing scheduled before Your Honor for July 23, 2019,
concerning John Drago’s motion to suppress (see Dkt. 57), we respectfully submit this letter on John’s
behalf, seeking to ensure that the planned witnesses have received appropriate process to confirm they
will appear in court on the appointed date. We note that, at this time, we only make this request with
respect to those four witnesses previously identified by the Government as the witnesses it intends to
call in the first instance. (See Dkt. 48, 53)

         As Your Honor is aware, the availability of the Government’s agent witnesses was addressed
by the parties at the June 11, 2019 conference before Your Honor, as well as in letters to the Court in
the week that followed. Given the time pressures associated with John’s financial situation, John had
requested an earlier hearing date, but based on the Government’s representations as to the availability
of its principal witnesses, Your Honor ordered that the hearing be scheduled for July 23, 2019.

        At the June 11 court conference, we made clear that, depending on what is revealed in the
testimony of those initial witnesses, it may be necessary to hear testimony from other law enforcement
agents who also participated in the August 2013 search. Your Honor agreed, making note of that
possibility in the Court’s Report and Recommendation dated June 25, 2019. (See Dkt. 57, at 23-24).

       On July 2, 2019, we asked the Government to confirm the availability of its four principal
witnesses – IRS Special Agents David Darjenia and Michael Snedeker, former IRS Special Agent
Michael Scaringi, and Suffolk County District Attorney’s Office Detective Investigator Joseph Miceli
– as well as other agents present at the search, in the event that their testimony became necessary. (See
Drago’s July 2, 2019 Letter, attached as Exhibit A).

       On July 9, 2019, the Government reconfirmed its prior representations concerning the
availability of Agents Darjenia, Snedeker, Scaringi, and Miceli, as previously set forth in letters to
Your Honor. The Government also explained in its letter that, “[b]ased upon communications with the
    Case 2:18-cr-00394-SJF-AYS Document 59 Filed 07/11/19 Page 2 of 2 PageID #: 1033




IRS Chief Counsel’s Office, individual service of subpoenas for the witnesses you seek is required.”
(See Government’s July 9, 2019 Letter, attached as Exhibit B). It is unclear from the Government’s
letter whether it believes that subpoenas are also necessary for its four principal witnesses, three of
whom are IRS Agents (or were, at the time of the search in question).

        To avoid any question of notice and process, and to ensure that the four witnesses specifically
identified by the Government are present and available to testify on July 23, we respectfully request
that Your Honor issue subpoenas for the testimony of IRS Special Agents David Darjenia and Michael
Snedeker, former IRS Special Agent Michael Scaringi, and Suffolk County District Attorney’s Office
Detective Investigator Joseph Miceli.1

        We do not, at this time, request the issuance of subpoenas for the remaining agents. In the
event that the testimony provided at the hearing on July 23 requires testimony from any of the
remaining agents, we may request the issuance of subpoenas at that time. Further we are in the
process of notifying the IRS Chief Counsel’s office of the need for the testimony of the IRS agents,
pursuant to the applicable regulations (see, e.g., 26 C.F.R. § 301.9000-3(a)).

         Thank you for your consideration.

                                                                               Respectfully,




                                                                               David M. Siegal

cc: AUSA Burton Ryan

Enclosures (2)




1
    The four witnesses identified by the Government were all present at the August 6, 2013 search, as well as the related pre-operational
meeting. Agent Snedeker executed the affidavit supporting the application for the warrant, and the Government asserts he led the search.
Detective Miceli purportedly also led a team of agents during the search. And as Mr. Drago attested in his November 30, 2018 affidavit,
Agents Darjenia and Scaringi spoke to him about the search warrant during its execution. See Dkt. 24-23, ¶ 5.

    The remaining potential witnesses – Agents Alice Wong, Sergei Kushner, John Carrano, Lani Rosado-Espinal, Cindy Hearn, Shawn
Chandler, Yves Huziker, Eric Jonke, Eric Nieves, and Julie Okonowitz; former Agents Tom Bishop, Neil Cohen, and Paul Rooney, and
former Suffolk County Detective Investigator Don Conste – were listed attendees at the pre-operational briefing, and all are believed to
have been present at the search itself. Further, according to the search inventory logs, Agents Wong, Kushner, Hearn, Carrano, and
Rosado-Espinal, Chandler, Huziker, Jonke, Okonowitz, and Nieves, and former Agent Rooney, seized and logged items during the search.




                                                                    2
